MILLIKEN, Justice.
This is an appeal from a judgment rendered by the Knox Circuit Court, wherein the chancellor adjudged the appellees, Bryan and Otto Mills, who were the defendants below, to be the owners of a small parcel of land involved in a boundary dispute. The land in controversy consists of approximately eight acres and lies between a rock cliff and the top of a ridge.
*915The appellants daim all the land'-over the top of the ridge, north to the rode diff.
The evidence reveals that the appellants had cut and removed timber on their land up to a post and wire fence which stood near the top of the ridge. All of the timber north of this fence and between it and the rock diff, which parallels the fence, had been left untouched by them. A number of witnesses who had been acquainted with this property for years testified that this fence was at one time a crooked rail fence and that' it was known and treated by the respective predecessors in title of the appellants’ and appellees’ land as the boundary line fence. Mr. Ray Ballard surveyed the lines in controversy and concluded that the fence was the correct boundary line. In making his survey he used a commissioner’s deed and a judgment.
The appellants’ only contention is that this case should be remanded for further proof because the record is not sufficiently clear. The appellees -proved their source of title and the Commissioner’s deed and judgment are a part of the record. We conclude that the record sustains the findings of the chancellor.
The judgment is affirmed.